DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-27 are pending.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 5, 7-15, and 17-27, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Remus Boca et al. (WO 2016/172718 A1, attached translated document).
	As per claim 1, Remus Boca et al. disclose a system for teleoperation, the system comprising: (a) a robot machine having a machine body, at least one sensor operable to sense data regarding the machine body and an environment surrounding the robot machine (see at least para.[0011-0012], and figure 1, disclose “the robot station 12 includes an operator controlled element such as robot 12a.  Robot station 12b also includes one or more sensor devices 12c that observe 
(b) at least one user processor operable to maintain a user simulation model of the robot machine and the environment surrounding the robot machine, the at least one user processor being remote from the robot machine, and the at least one user processor operable to communicate with the robot machine (see at least [0024] disclose “the operator station 14 receives the model, stores it in a computing systems and generates an operator perceptive output based upon the model; and para.[0020] disclose “communication link 16 connects robot controller 12b and 
(c) at least one user interface comprising a user control operable to receive user commands and to transmit the user commands to the user simulation model, a display operable to display a virtual representation of the user simulation model (see at least para.[0037] and figure 1, disclose “the operator control system including an input device structure to receive input from an operator, a display system structure to provide operator perceptive output, and an operator computing system operatively coupled with the input device and the display system”; and para.[0030] disclose “the generated 3D model of the scene is displayed”; also para.[0041] disclose “a user interface structured to display the updated second 3D model”); 

wherein the user simulation model receives sensed data from the at least one sensor and outputs robot virtual representation updates to the user interface based on the received sensed data (see at least para.[0030] disclose “Change data, which includes the identified difference, is transmitted to the data processing device 14c by the computation device 18.  The change data may be either be in the form of a 3D model or raw data from sensors 12c.  The data processing device 14c updates the 3D model which is displayed to the user”); 
wherein the robot simulation model receives sensed data from the at least one sensor and outputs robot commands to the machine body based on the received sensed data (see at least para.[0030] disclose data from sensors 12c is used to generate a new 3D model which is compared to the 3D model generated in operation 22 to determine if there are differences between the existing model and 
wherein the robot simulation model receives user commands from the user interface and outputs robot user commands to the machine body based on the received user commands (see at least para.[0020] disclose “user input from input device 14a of the operator station 14 is transferred to the robot controller 12b so that the user can control the movement of robot 12a”); 
wherein the user simulation model receives robot simulation updates from the robot simulation model and transmits user simulation updates to the robot simulation model (see at least para.[0030] disclose “Change data, which includes the identified differences, is transmitted to the data processing device 14c by the computation device 18….The data processing device 14c updates the 3D model which is displayed to the user such that the user can enter user input to control the motion of the robot”; and para.[0037] disclose “the operator control system including an input device structure to receive input from an operator, a display system structured to provide operator perceptible output, and an operator 
wherein the robot simulation model receives user simulation updates from the user simulation model and transmits robot simulation updates to the user simulation model (see at least para.[0030] disclose “Change data, which includes the identified differences, is transmitted to the data processing device 14c by the computation device 18….The data processing device 14c updates the 3D model which is displayed to the user such that the user can enter user input to control the motion of the robot”; and para.[0037] disclose “the operator control system including an input device structure to receive input from an operator, a display system structured to provide operator perceptible output, and an operator computing system operatively coupled with the input device and the display system”; and also para.[0015] disclose “controller 12b may also control the motion of robot 12a using instructions received from an input device 14a of operator station 14”).
	As per claim 2, Remus Boca et al. disclose the user simulation model receives the user commands from the user interface and outputs the virtual representation updates to the user interface based on the received user commands 
	As per claim 3, Remus Boca et al. disclose the robot simulation model receives the sensed data from the at least one sensor and outputs the robot commands to the machine body at a first rate and wherein the user robot simulation model receives the user commands from the user interface and outputs the robot user commands to the machine body based on the received user commands at a second rate different from said first rate (see at least [0023] disclose “system 10 may change parameters of the communication link 16 and the robot motion, depending on the currently available data rate and/or transmission time of the communication link 16”).
	As per claim 5, Remus Boca et al. disclose a difference between the robot simulation model and the body causes the at least one processor to maneuver the robot machine such that the difference between the robot simulation model and the body no longer exists (see at least [0030] disclose “when the data is acquired from  sensor 12c, it is compared to the 3D model stored in the memory of computation 
	As per claim 7, Remus Boca et al. disclose the robot processor is operable to maneuver the machine body in the environment surrounding the robot machine as a function of the sensed data from the at least one sensor, the robot simulation model, and the received user commands (see at least [0015] disclose “controller 12b may also control the motion of robot 12a using instructions received from an input device 14a of operation station 14…. The remote sensor devices 12b provide input signals to the controller 12b that the controller uses to control the robot 12a in performance of the work”.
	As per claim 8, Remus Boca et al. disclose the robot processor is operable to maneuver the machine body in response to the sensed data from the at least one sensor crossing a safety threshold, and disregard the received user commands and the robot simulation model (see at least [0016] disclose “the operator has direct remote control of the motion of robot 12a and attached processes using the input 
	As per claim 9, Remus Boca et al. disclose the robot processor is operable to maneuver the machine body in the environment surrounding the robot machine as a function of the robot simulation model (see at least [0024] disclose “industrial robot 12a performs operation to generate, a 3D model of its environment”; also para. [0041] disclose “a robot structure to operate in a first workspace and including a memory device structure to store a first 3D model of the workspace”).
	As per claim 10, Remus Boca et al. disclose the robot simulation model is based on the received user commands and the sensed data (see at least [0013] disclose “the processing device is structured to process data received from the one or more sensor devices 12c and generate 3D models of the first area using the received data”).
	As per claims 11-12, Remus Boca et al. disclose the user simulation updates are based on the received sensed data, the received user commands, and the user simulation model, and the robot simulation updates are based on the received sensed data, the received user commands and the user simulation updates.
 (see at least [0030] disclose “Change data, which includes the identified differences, is transmitted to the data processing device 14c……..The data 
	As per claim 13, Remus Boca et al. disclose an apparatus for teleoperation, the apparatus comprising at least one processor and a memory storing computer program instructions executable by the at least one processor, wherein the memory with the computer instructions and the processor are configured to cause the apparatus to at least: (a) maintain, by the memory, a simulation model; (b) sense, by at least one sensor, data corresponding to a body of the apparatus and an environment surrounding the apparatus; (b) transmit, by the at least one processor, the sensed data (see at least [0011-0013] disclose “robot station 12 includes an operator controlled implement such as robot 12a……robot station 12 also includes a robot controller 12b that includes a data interface which accepts motion commands and provides actual motion data…..The computation device 18 in communication with the one or more sensor devices 12c and the robot controller 12b….the processing device is structured to process data receive from the one or more sensor devices 12c and generate 3D models of the first area using the received data”); (c) receive, by the at least one processor, a new simulation model, the new simulation model comprising a description of the body of the apparatus and the environment surrounding the apparatus (see at least [0030] disclose “In operation 24 a search is made to determine if there are changes in the first area.  
(d) determine, by the at least one processor, an updated simulation model, the updated simulation model comprising a combination of the new simulation model and the sensed data; and (e) moving the apparatus in response to the determined updated simulation model (see at least [0030] disclose “The change data may either be in the form of a 3D model or raw data from sensors 12c.  The data processing device 14c updates the 3D model which is displayed to the user such that the user can enter user input to control the motion of the robot”).
	As per claim 14, Remus Boca et al. disclose the new simulation model is based on a user inputs at a user interface remote from the apparatus, the simulation model, and the sensed data (see at least [0024] disclose “When objects in the first area change positions, or new objects enter the first area, the operator can see these changes and modify and or guided the robot 12a accordingly”; also para. [0026], and [0030] disclose generate the update 3D model).
	As per claim 15, Remus Boca et al. disclose the moving is overridden in response to new sensed data corresponding to at least one of (i) the body of the apparatus, and (ii) the environment surrounding the apparatus (see at least [0024] 
	As per claim 17, Remus Boca et al. disclose the moving is based on a difference between the updated simulation model and the body causing the at least one processor to move the apparatus such that the difference between the updated simulation model and the body no longer exists (see at least [0030] disclose “when the data is acquired from  sensor 12c, it is compared to the 3D model stored in the memory of computation device 18 to determine if there are differences between the existing model and the acquired image…… if differences are identified, the differences are displayed to the operator with the display device 14b….the user can enter user input to control the motion of the robot” from which it follows that a difference between the robot simulation and the actual position of the robot detected by the sensor causes the user to enter input to the system in order to compensate for the differences).
	As per claim 18, Remus Boca et al. disclose the at least one processor is operable to move the apparatus in response to the sensed data crossing a safety threshold, and disregard the determined updated simulation model (see at least [0016] disclose “the operator has direct remote control of the motion of robot 12a 
	As per claim 19, Remus Boca et al. disclose an apparatus for teleoperation, the apparatus comprising at least one processor and a memory storing computer program instructions executable by the at least one processor, wherein the memory with the computer instructions and the processor are configured to cause the apparatus to at least:(a) maintain, by the memory, a simulation model; (b) transmit, by the at least one processor, the simulation model to a user interface and a robot machine;(c) receive, by the at least one processor, sensed data from the robot machine and user inputs from the user interface (see at least [0024] disclose “the operator station 14 receives the model, stores it in a computing systems and generates an operator perceptive output based upon the model; and para.[0020] disclose “communication link 16 connects robot controller 12b and computation device 18 of robot station 12 to data processing device 14c of operator station 14……Communication link 16 may also pass data from the computation device 18 to data processing device 14c, such as sensor data and 3D model”; also para.[0030] disclose “computation device 18 transmits the generated 3D model to display device 14b by way of communication link 16 and data processing device 14c.  The 3D model is stored in the memory device of data processing device 14c…..Change data, which includes the identified differences, is transmitted to the data processing 
	As per claim 20, Remus Boca et al. disclose the sensed data is received at a first rate and wherein the user inputs are received at a second rate different from said first rate (see at least [0023] disclose “system 10 may change parameters of the communication link 16 and the robot motion, depending on the currently available data rate and/or transmission time of the communication link 16”).
	As per claims 21-22, Remus Boca et al. disclose the updated simulation model is a virtual representation of the robot machine and an environment surrounding the robot machine, and the received user inputs comprise a user’s interactions with a user simulation model (see at least [0017] disclose “The operation station 14 also includes at least one display device 14b.  The display device 14b is structured to show a representation of the physical environment of robot 12a based on a 3D model received from the systems of robot 12a….device 14b may be structured to provide a display based upon a 3D model constructed by the systems of robot 12a and transmitted to operation station 14”).

(f) display, by the user interface, the updated user simulation model (see at least [0037] disclose display the updated user simulation model). 
	As per claim 24, Remus Boca et al. disclose the virtual representation is changed at a first rate and wherein the updated user simulation model is received at a second rate different from said first rate (see at least [0023] disclose “system 10 may change parameters of the communication link 16 and the robot motion, depending on the currently available data rate and/or transmission time of the communication link 16”).
	As per claim 25, Remus Boca et al. disclose the received user inputs comprise a user’s interactions with the user simulation model (see at least [0017] disclose “The operation station 14 also includes at least one display device 14b.  The display device 14b is structured to show a representation of the physical environment of robot 12a based on a 3D model received from the systems of robot 12a….device 14b may be structured to provide a display based upon a 3D model constructed by the systems of robot 12a and transmitted to operation station 14”).

	As per claim 27, Remus Boca et al. disclose the user inputs are transmitted to a server and the robot machine (see at least [0018-0022] disclose communication link 16 between operator station 14 and robot station 12).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 6, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Remus Boca et al. (WO 2016/172718 A1, attached translated document) in view of Apkarian Agop Jean Georges et al. (WO 2015/154172 A1, attached translated document).
As per claims 4, and 16, Remus Boca et al. do not explicitly disclose the sensed data regarding the machine body is transmitted to the user simulation model at a first rate and the sensed data regarding the environment surrounding the robot machine is transmitted to the user simulation model at a second rate different from the first rate.   However, Apkarian Agop Jean Georges et al. disclose the sensed data regarding the machine body is transmitted to the user simulation model at a first rate and the sensed data regarding the environment surrounding the robot machine is transmitted to the user simulation model at a second rate different from the first rate; and the sensed data is transmitted at a first rate and wherein the new simulation model is received at a second rate different from said first rate (see at least [153] disclose the network 16 can include at least two virtual network connections between the robotic device 20 and the control station 40.  One of the virtual network connections can be for transmitting low-bandwidth control data that can be time sensitive.  The other of the virtual network connection can be for transmitting high-bandwidth data, such as image data”).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Remus Boca et al. by combining the sensed data regarding the machine body is transmitted to the user simulation model at a first rate and the sensed data regarding the environment surrounding the robot machine is transmitted to the user 
	As per claim 6, Remus Boca et al. do not explicitly disclose the robot machine comprises a plurality of robot machines.  However, Apkarian Agop Jean Georges et al. disclose the robot machine comprises a plurality of robot machines (see at least [158] and figure 7A).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Remus Boca et al. by combining the robot machine comprises a plurality of robot machines for remote control plurality robot station.
					Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Lanier (7626569)
	. Pastor Sampedro et al. (10981270)
	. English et al. (US 2018/0060459 A1)
	. Oleynik (US 2017/0348854 A1)
	.Kapoor (US 2012/0290130 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DALENA TRAN/Primary Examiner, Art Unit 3664